PER CURIAM.
B.J.S. appeals from the judgment of a full order of protection entered against him on the petition of C.L.B. The trial court's judgment is supported by substantial evidence, is against the weight of the evidence and does not erroneously declares or apply the law.
*245An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).